Notice of pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9-12, 14-30 and 32-35 are currently pending.
Claims 8, 13, 31 and 36 have been cancelled.
Claims 1, 2, 7, 10, 14, 20, 21, 23, 25, 30.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered. 
Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Regarding claims 1, 14 and 25, applicant argues against the Hoshino reference because Hoshino does not teach the claimed multilayer structure. Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the multilayer structure is explicitly taught by the applicants admitted prior art and the Hoshino reference teaches the claimed outer layer.
Applicant further argues Hoshino does not contemplate the problems associated with exposed edge portions of a multilayer probe. Examiner disagrees. Probe durability is explicitly contemplated by 
Applicant further argues application of the outer layer of Hoshino would have resulted in the concentric probe of Hoshino. While Hoshino does teach this in Fig 3, this is not the proposed combination of the rejection and the argument is directed towards only the Hoshino reference, not the currently made rejection which is the multilayer structure of AAPA combined with the outer coating layer of Hoshino replacing the planar outer layer of AAPA for increased durability. Similarly applicant argues Hoshino cannot teach superposition of layers because of how the probe is structured. Again, this is an argument against Hoshino in a piecemeal fashion and not against the currently made rejection, as AAPA clearly teaches superimposed layers parallel to each other. 
Applicant further argues AAPA already teaches a high hardness outer layer and therefore would not be motivated to add further high hardness layers. Examiner disagrees. The currently made rejection does not propose adding an additional high hardness layer to the already existing one. Instead the rejection modifies the outer high hardness layer to fully encompass the inner portion as suggested by Hoshino. 
Similarly to the arguments above regarding Hoshino, applicant argues the Crippa and Matsunaga references also do not teach the claimed multilayer structure. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the multilayer structure is explicitly taught by the applicants admitted prior art and the Hoshino reference teaches the claimed outer layer. One reference alone does not teach the multilayer structure as well as the outer coating, however examiner maintains the proposed combination of AAPA in view of Hoshino in view of Crippa teaches all elements of claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14-17, 19-27 and 29, 30, 32-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicants admitted prior art (AAPA) in view of Hoshino (2013/0099813 as cited by Applicant) in further view of Crippa (EP2060921).
Regarding claim 1, AAPA teaches a contact probe (Fig 1, item 4) for a testing head of an apparatus for testing electronic devices (see [0003]);
A body (4) extended along a longitudinal direction between a contact tip and a contact head (4a, 4b) wherein the body includes:
At least one multilayer structure (Figs 2B) having opposing first and second planar surfaces (surfaces of 22A and 22B outward with respect to core 21) and opposing first and second lateral side surfaces (Right and left sides as shown in Fig 2B) extending between the planar side surfaces (Fig 2B), the multilayer structure including a superposition of at least one inner layer or core (21) and a first inner coating layer (22) that are planar and parallel to each other (Fig 2), wherein the core includes lateral edge portions (25A, B) at the first and second lateral side surfaces of the multilayer structure (25A and 25B are on the right and left sides as shown in Fig 2B) and the first inner coating layer includes lateral edge portions (Fig 2A, 25A and 25B are edges for each layer) at the first and second lateral side surfaces of the multilayer structure (Fig 2B) and an outer coating layer (23).

Hoshino however teaches a similar contact probe (Fig 2, item 14) including wherein the outer layer (14e) completely covers the structure (Fig 3) wherein the outer coating layer directly contacts the structure (See [0040-0041]) wherein the outer coating layer is made of a material having a higher hardness than a material realizing the core (see [0034]). Additionally, while the probe of the figures has a coaxial shape, Hoshino explicitly teaches that this modification is applicable to probes having a prism shape (see [0046]) and would therefore be compatible with that of AAPA resulting in the claimed outer layer completely covering the lateral edge portions of the core and the inner coating layer and resulting in direct contact of the edge portions of the core and the edge portions of the inner coating layer by AAPA.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the contact probe of AAPA to include the coating of a harder material taught by Hoshino in order to prevent deformation of the probe after repeated use.
While Hoshino teaches the outer coating wrapping around the tip of the inner structure, Hoshino does not explicitly teach wherein the outer coating completely covers the inner structure.
Crippa however teaches a similar contact probe (Fig 5) wherein the outer coating (21a) completely covers the inner structure tip (20, Fig 5).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the contact probe of AAPA in view of Hoshino to include the full covering of Crippa in order to better protect the probe tip resulting in increased durability.



Regarding claim 3, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 1, and AAPA further teaches wherein the first inner coating layer comprises a first portion and a second portion arranged at a first side and at a second, opposite side of the core, respectively (shown in Fig 2B).

Regarding claim 4, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 1, and AAPA further teaches wherein the core is made of a first conductive material (tungsten, [0023]) and the first inner coating layer is made of a second conductive material having values of electrical and thermal conductivity higher than the first conductive material (gold, [0024]).

Regarding claim 6, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 1, and Hoshino further teaches the use of additional layers including wherein the multilayer structure further comprises a second inner coating layer that covers the first inner coating layer (see [0046]).

Regarding claim 7, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 1, and AAPA further teaches wherein the multilayer structure further comprises an adhesive film (24), disposed between the core and the first inner coating layer and made of a material adapted to facilitate adhesion of the first inner coating layer on the core (Fig 2B), wherein the adnesive film extends between the first and second lateral side surfaces of the multilayer structure and does not cover the lateral edge 

Regarding claim 9, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 1, and Hoshino further teaches further teaches additional layers including multilayer structure comprises a plurality of first inner coating layers and second inner coating layers being arranged one above the other in an alternated manner starting from the core (see [0046]).

Regarding claim 10, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 9 and AAPA further teaches wherein the multilayer structure further comprises one or more adhesive films (24a) arranged between the core and a first one of the first inner coating layers, one or more adhesive films arranged between one of the second inner coating layers and a second one of the first inner coating layers (24b, see Fig 2b), wherein each of the adhesive films extends between the first and second lateral side surfaces of the multilayer structure and does not cover the lateral edge portions of the core, lateral edge portions of the first inner coating layers or lateral edge portions of the second inner coating layers (2B showing adhesive only on areas directly between 22 and 21 and not on edge portions or side surfaces).

Regarding claim 11, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 6, and Hoshino teaches the use of conductive material forming the layers (see [0039]).

Regarding claim 12, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 1 and AAPA further teaches wherein the outer coating layer is made of a conductive material 

Regarding claim 14, AAPA teaches a testing head of an apparatus (Fig 1) for testing electronic devices comprising a plurality (see [0005]) of contact probes, wherein each contact probe includes: 
a body (4) extended along a longitudinal direction between a contact tip and a contact head (4a, 4b), wherein the body includes: 
at least one multilayer structure (Figs 2a, 2b) having opposing first and second planar surfaces (outer surfaces of 22A and 22B relative to core 21) and opposing first and second lateral side surfaces extending between the first and second planar surfaces (right and left sides as shown in Fig 2B), the multilayer structure including a superposition of at least one inner layer or core (21) and a first inner coating layer (22) that are planar and parallel to each other (Figs 2a, 2b) the core including lateral edge portions (25A, B) at the first and second lateral side surfaces of the multilayer structure (Fig 2B) that are not covered by the first inner coating layer (Figs 2a, 2b), and 
an outer coating layer (23).
AAPA does not explicitly teach wherein the outer coating layer that completely covers the structure, wherein the outer coating layer is made of a material having a higher hardness than a material realizing the core.
Hoshino however teaches a similar apparatus (Fig 2, item 14) including wherein the outer layer (14e) covers the structure (Fig 3) wherein the outer coating layer is made of a material having a higher hardness than a material realizing the core (see [0034]). Additionally, while the probe of the figures has a coaxial shape, Hoshino explicitly teaches that this modification is applicable to probes having a prism shape (see [0046]) and would therefore be compatible with that of AAPA resulting in the claimed outer 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the contact probe of AAPA to include the coating of a harder material taught by Hoshino in order to prevent deformation of the probe after repeated use.
While Hoshino teaches the outer coating wrapping around the tip of the inner structure, Hoshino does not explicitly teach wherein the outer coating completely covers the inner structure.
Crippa however teaches a similar contact probe (Fig 5) wherein the outer coating (21a) completely covers the inner structure tip (20, Fig 5).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the contact probe of AAPA in view of Hoshino to include the full covering of Crippa in order to better protect the probe tip resulting in increased durability.

Regarding claim 15, AAPA in view of Hoshino in view of Crippa teaches the testing head of claim 14 wherein AAPA teaches the core and the first inner coating layer of the multilayer structure include edge portions as combined with Hoshino which teaches the outer coating layer covers the inner layers (see [0032, 0046]).

Regarding claim 16, AAPA in view of Hoshino in view of Crippa teaches the testing head of claim 14, wherein the first inner coating layer comprises a first portion and a second portion arranged at a first side and at a second, opposite side of the core, respectively (shown in Fig 2a, 2b).

Regarding claim 17, AAPA in view of Hoshino in view of Crippa teaches the testing head of claim 14, and AAPA further teaches wherein the core of each contact probe is made of a first conductive 

Regarding claim 19, AAPA in view of Hoshino in view of Crippa teaches the testing head of claim 14, and Hoshino further teaches the use of additional layers including wherein the multilayer structure of each contact probe further comprises a second inner coating layer that covers the first inner coating layer (see [0046]).

Regarding claim 20, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 14, and AAPA further teaches wherein for each contact probe the multilayer structure further comprises an adhesive film (24), disposed between the core and the first inner coating layer and made of a material adapted to facilitate adhesion of the first inner coating layer on the core (Fig 2b), wherein the adhesive film extends between the first and second lateral side surfaces of the multilayer structure and does not cover the lateral edge portions of the core or lateral edge portions of the first inner coating layer (Fig 2B showing 24 not extending onto edge portions).

Regarding claim 21, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 14, and Hoshino further teaches for each contact probe additional layers including a protective layer at least partially surrounding the multilayer structure and being interposed between the multilayer structure and the outer coating layer (See [0046]).

Regarding claim 22, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 14, and Hoshino further teaches for each contact probe additional layers including multilayer 

Regarding claim 23, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 22 and AAPA further teaches wherein for each contact probe the multilayer structure further comprises one or more adhesive films (24a) arranged between the core and a first one of the first inner coating layers, one or more adhesive films arranged between one of the second inner coating layers and a second one of the first inner coating layers (24b, see Fig 2b), wherein each of the adhesive films extends between the first and second lateral side surfaces of the multilayer structure and does not cover the lateral edge portions of the core (Fig 2B).

Regarding claim 24, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 19, and Hoshino teaches for each contact probe the use of conductive material forming the layers (see [0039]).

Regarding claim 25, AAPA teaches a contact probe (Fig 1, item 4) for a testing head of an apparatus for testing electronic devices (Fig 1, [0003]), including:
a body extended (4) along a longitudinal direction between a contact tip and a contact head (4a, 4b), wherein the body includes:
at least one multilayer structure (Figs 2B) having opposing first and second planar surfaces (Outer surfaces of 22A and 22B relative to core 21) and opposing first and second lateral side surfaces extending between the first and second planar surfaces (right and left side shown in Fig 2B), the 
an outer coating layer (23) 
lateral edge portion of the multilayer surface at the first and second lateral side surfaces (25A, B, Fig 2B), the lateral edge portions include lateral edge portions of the core and lateral edge portions of the first inner coating layer (shown in Fig 2B) 
AAPA does not explicitly teach wherein the outer coating layer that completely covers the structure, wherein the outer coating layer is made of a material having a higher hardness than a material realizing the core and wherein the outer coating layer directly contacts the edge portions of the core and the edge portions of the first inner coating layer.
Hoshino however teaches a similar apparatus (Fig 2, item 14) including wherein the outer layer (14e) covers the structure (Fig 3) and directly contacts the structure (see [0040-0041]) wherein the outer coating layer is made of a material having a higher hardness than a material realizing the core (see [0034]). Additionally, while the probe of the figures has a coaxial shape, Hoshino explicitly teaches that this modification is applicable to probes having a prism shape (see [0046]) and would therefore be compatible with that of AAPA resulting in the claimed outer layer completely covering the lateral edge portions and the inner coating layer and resulting in direct contact of the edge portions of the core and the edge portions of the inner coating layer by AAPA.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the contact probe of AAPA to include the coating of a harder material taught by Hoshino in order to prevent deformation of the probe after repeated use.
While Hoshino teaches the outer coating wrapping around the tip of the inner structure, Hoshino does not explicitly teach wherein the outer coating completely covers the inner structure.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the contact probe of AAPA in view of Hoshino to include the full covering of Crippa in order to better protect the probe tip resulting in increased durability.

Regarding claim 26, AAPA in view of Hoshino in view of Crippa teaches the testing head of claim 25, wherein the first inner coating layer comprises a first portion and a second portion arranged at a first side and at a second, opposite side of the core, respectively (shown in Fig 2a, 2b).

Regarding claim 27, AAPA in view of Hoshino in view of Crippa teaches the testing head of claim 25, and AAPA further teaches wherein the core of each contact probe is made of a first conductive material (tungsten, [0023]) and the first inner coating layer is made of a second conductive material having values of electrical and thermal conductivity higher than the first conductive material (gold, [0024]).

Regarding claim 29, AAPA in view of Hoshino in view of Crippa teaches the testing head of claim 25, and Hoshino further teaches the use of additional layers including wherein the multilayer structure of each contact probe further comprises a second inner coating layer that covers the first inner coating layer (see [0046]).

Regarding claim 30, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 25, and AAPA further teaches wherein for each contact probe the multilayer structure further comprises an adhesive film (24), disposed between the core and the first inner coating layer and made 

Regarding claim 32, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 25, and Hoshino further teaches for each contact probe additional layers including multilayer structure comprises a plurality of first inner coating layers and second inner coating layers being arranged one above the other in an alternated manner and in any number starting from the core (see [0046]).

Regarding claim 33, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 32 and AAPA further teaches wherein for each contact probe the multilayer structure further comprises one or more adhesive films (24a) arranged between the core and a first one of the first inner coating layers, one or more adhesive films arranged between one of the second inner coating layers and a second one of the first inner coating layers (24b, see Fig 2b), wherein each of the adhesive films extends between the first and second lateral side surfaces of the multilayer structure and does not cover the lateral edge portions of the core, lateral edge portions of the first inner coating layers, or lateral edge portions of the second inner coating layers (Fig 2B).

Regarding claim 34, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claim 30, and Hoshino teaches for each contact probe the use of conductive material forming the layers (see [0039]).

.

Claims 5, 18 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicants admitted prior art (AAPA) in view of Hoshino in view of Crippa in further view of Matsunaga (2002/0127812).
Regarding claims 5, 18 and 28, AAPA in view of Hoshino in view of Crippa teaches the contact probe of claims 1, 14 and 25, and AAPA further teaches the first inner coating layer is made of a conductive material having a high electrical and thermal conductivity (see [0024]), but does not explicitly teach the use of non-conductive material.
Matsunaga however teaches a similar probe including the use of non-conductive materials (see [0051]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the probe of AAPA in view of Hoshino in view of Crippa to include the non-conductive materials of Matsunaga in order to provide added support while not negatively affecting the electrical properties of the probe. 
Conclusion
The following relevant art was found based on the updated search:
Okai (2009/0243637) teaches the nanotube probe according to the present embodiment has a multilayer structure, comprising: a multi-walled carbon nanotube composed of a plurality of carbon layers 101; a layer of graphene sheet fragments 102 coating the surface of the multi-walled carbon 
Hirakawa (2008/0074128) teaches the probe tip portion 122b is in a multi-layer structure having a base layer made of the aforementioned highly hard material across the entire portions of the base portion 136 and column body portion 138, as shown in FIGS. 7(b) and 8. That is, the probe tip portion 122b is in a multi-layer structure having three layers consisting of a first metal material layer 140a made of a hard metal material such as the aforementioned rhodium and a pair of second metal material layers 140b, 140b arranged to cover both sides of the first metal material layer as a base layer in the example shown in FIGS. 7 and 8. The respective layers 140a and 140b are sequentially layered in the plate thickness direction of the probe main body portion 122a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867